                      IN THE UNITED STATES DISTRICT COURT
                                                                                 5
                                                                                         MAY I 0 2019
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division                           clerk, u.s. district court
                                                                                         RICHMOND, VA

SUNDARIK.PRASAD,

       Plaintiff,
V.                                                                     Civil Action No.3:19CV327

MATHEW FINLEY,et aL,

       Defendants.

                                  MEMORANDUM OPINION


       Plaintiff, a Virginia inmate, has submitted this action and requested leave to proceed in

formapauperis. The pertinent statute provides:

       In no event shall a prisoner bring a civil action[mforma pauperise if the prisoner
       has, on 3 or more prior occasions, while incarcerated or detained in any facility,
       brought an action or appeal in a court of the United States that was dismissed on
       the grounds that it is frivolous, malicious, or fails to state a claim upon which relief
       may be granted, unless the prisoner is under imminent danger of serious physical
       injury.

28 U.S.C. § 1915(g). Plaintiff has at least three other actions or appeals that have been dismissed

as frivolous or for failure to state a claim. See, e.g.,Prasad v. Hampton Cir. Ct,No.3:17CV204,

at *6(E.D. Va. May 31,2018),a#WNo. 18-6750,2018 WL 4460861, at *1;Prasadv. Berger,

No. 3:17CV74,2018 WL 2088749, at *6(E.D. Va. May 4,2018);Prasadv. JudicialInq. &

Review Comm 'n.. No. 3:17CV498,2018 WL 2015809, at *4(E.D. Va. Apr. 30,2018);Prasadv.

Gothic Beauty Magazine, No. 3:17CV446,2018 WL 1863650,*5(E.D. Va. Apr. 18,2018);

Prasadv. United States, No. 3:17CV510,2018 WL 1143597, at *4(E.D. Va. Mar. 2,2018),

affd 733 F. App'x 130,131 (4th Cir. 2018);Prasad v. Washington Metro Police Dep't,

No. 3:17CV140,2018 WL 1091999, at *4(E.D. Va. Feb. 28,2018);Prasadv. KarnArtlnc.,

No. 3:17CV62,2017 WL 5012591, at *4(E.D. Va. Nov. 2,2017), aff'dlU F. App'x 329(4th
Cir. 2018);Prasad v. Delta Sigma Theta Sorority, Inc., No. 3:16CV897,2017 WL 4399551, at

*5(E.D. Va. Oct. 3,2017),afTdlll F. App'x 336(4th Cir. 2018). Plaintiffs current complaint

does not suggest that she is in imminent danger ofserious physical harm. Accordingly, her

request to proceed informa pauperis will be DENIED. The action will be DISMISSED

WITHOUT PREJUDICE.

       Plaintiff remains free to submit a new complaint with the full $400 filing fee. The Court

will process such a complaint as a new civil action.

       An appropriate Order shall accompany this Memorandum Opinion.


                                                           M.Hannah Laucl
                                                           United States DiOTidt
                                                                           iOTidt Judge
Date: MAY 1 0
Richmond, Virginia
